Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “77” has been used to designate both the corresponding circular recess and the advancement structure as can be seen in Figure 23 where element 77 is listed twice pointing to these two different elements.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "77" and "75" have both been used to designate the advancement structure as can be seen in Figure 20 where 75 points to the advancement structure and in Figure 23 where 77 is directed to the advancement structure as well.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15, 19, 24 are objected to because of the following informalities: 
Claim 15 line 2 recites “an second end” which will be read as “a second end”.
Claim 19 line 1 recites “wherein first guide member” which will be read as “wherein the first guide member”.
Claim 24 lines 1-2 recites “an system” which will be read as “a system”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
In claim 10, “an actuating mechanism configured to actuate” is being interpreted under35 U.S.C. 112(f), but is further described in the specification as the portion that is used to allow and cause pivoting of the coupling member.
In claim 17, “an engagement device configured to engage and disengage” is being interpreted under 35 U.S.C. 112(f), but is further described in the specification and is being interpreted as a locking portion that swaps between engaging with the advancement structure and releasing from the advancement structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 5 recites “a shank” and “a receiver”, but it is unclear if these are the same as or different than the “shank” and “receiver” of line 3. For the sake of compact prosecution, the claim will be read as these being different and the “shank” and “receiver” of 
	In claim 1, line 14 also recites “the shank” and “the receiver” but it is unsure as to which shank and receiver this is referring. For the sake of compact prosecution, it will be assumed these refer to whichever shank and receiver belongs to the at least one bone anchor.
	Regarding claim 2, line 2 recites “the receiver”, but it is unclear which receiver is being referenced. For the sake of compact prosecution, it will be examined as being the respective receiver to the at least one bone anchor.
	Regarding claim 23, line 6 recites “a single coupling portion”, but it is unclear if this is the same or different to the single coupling portion of line 4. For the sake of compact prosecution, it will be read as a different coupling portion and the claim will list “a first single coupling portion” in line 4 and “a second single coupling portion” in line 6 for clarity.
	Regarding claim 24, line 4 recites “a shank” and “a receiver”, but it is unclear if these are the same as or different than the “shank” and “receiver” of lines 2-3. For the sake of compact prosecution, the claim will be read as these being different and the “shank” and “receiver” of line 2-3 will be read as “a first shank” and “a first receiver”, while line 4 will contain “a second shank” and “a second receiver”.
	In claim 24, line 11 also recites “the shank” and “the receiver” but it is unsure as to which shank and receiver this is referring. For the sake of compact prosecution, it will be assumed these refer to whichever shank and receiver belongs to the at least one bone anchor.
Claim 23 recites the limitation "the first coupling portion" and “the second coupling portion” in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. For 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US Patent Application Publication 20080125788 A1) hereinafter referred to as Cohen and further in view of Biedermann et al (US Patent Application Publication 20180055545 A1) hereinafter referred to as Biedermann.
Regarding claim 1, Cohen teaches a system (Figure 1 shows the full system) for correcting a position of bones, bone parts, or vertebrae, the system comprising:

A second bone anchor (Figure 2H, element 102 shows the bone anchor) comprising a second shank (Figure 2H, element 103 is the shank) for anchoring in bone and a second receiver (Figure 2H, element 106 is the receiver) for receiving and connecting the rod to the second shank,
An instrument (Figure 4A, element 400 shows the instrument) comprising a positioning member having a longitudinal axis (Figure 4A, element 402 shows the positioning member along its longitudinal axis),
A first coupling member (Figure 4a, elements 406 and 408 combined show the first coupling member) for coupling the positioning member to the first bone anchor,
And a second coupling member (Figure 4A, elements 404 and 408 combined show the second coupling member) for coupling the positioning member to the second bone anchor,
Wherein the second coupling member and the first coupling member are movable relative to one another along the longitudinal axis (Figure 5B shows the movement capabilities of the coupling members relative to each other and section [0061] discusses movement along the positioning member),
Wherein the receiver for at least one of the first bone anchor or the second bone anchor is configured to assume a locked configuration (Figure 5B shows the rigidity of the receiver to shank once attached to the towers (200)) in which an angular position of the receiver relative to 
Cohen fails to teach the receiver pivotable relative to the shank and then lockable while allowing rod movement.
Biedermann also teaches a bone anchor (Figure 16a shows the cross section of the bone anchor) comprising a shank (Figure 16a, element 1 is the shank portion) for anchoring in bone and a receiver (Figure 16a, element 5 is the receiver portion) for receiving and connecting a rod (Figure 16a, element 6 shows a cross section of the rod) to the shank.  Biedermann teaches the receiver (Figure 16a, element 5 shows the receiver) being pivotable (Figure 16a shows a ball jointed head of the shank and section [0007] discusses a polyaxial head meaning pivotable movement) to the shank (Figure 16a element 1 shows the shank) for at least one of the first or second bone anchors (Figure 16a shows a cross section of the bone anchor) wherein at least one bone anchor is configured to assume a locked configuration while still allowing the rod mobility (Section [0007] discusses the temporary locking of a receiving part while still allowing the rod movement).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Cohen by replacing the bone anchors of Cohen with the bone anchor as taught by Biedermann while maintaining the ability to connect with the towers 200 of Cohen, as doing so is a simple substitution of one polyaxial bone anchor configuration for another while allowing for better adjustability due to the ability to move the rod.
claim 2, Cohen teaches the system wherein the at least one bone anchor (Figure 11A, element 102 is the bone anchor) is configured to assume the locked configuration (Section [0069] discusses locking the bone anchor in place through the tower) while the rod (Figure 2H, element 104 shows a rod) is not connected to the receiver (Figure 2H, element 106 shows the receiver and Figure 10 shows the bone anchors locking in while the rod is not connected).
Regarding claim 3, Cohen teaches the system, wherein the first coupling member (Figure 4A, elements 406 and 408 combined make up the first coupling member) and the second coupling member (Figure 4A, element 404 and 408 combined make up the second coupling member) are movable relative to one another (Figure 5B shows movement capabilities and section [0061] discusses movement along the positioning member) on the positioning member (Figure 4A, element 402 is the positioning member).
Regarding claim 4, Cohen teaches the system, wherein at least one of the first coupling member (Figure 4A, elements 406 and 408 combined make up the first coupling member) or the second coupling member (Figure 4A, elements 404 and 408 combined make up the second coupling member) is connectable to the respective bone anchor (Figure 2H shows the bone anchor) via an extension member (Figure 4A, element 200 is the tower functioning as the extension member).
Regarding claim 5, Cohen teaches the system, wherein the extension member (Figure 4A, element 200 is the tower functioning as the extension member) comprises a tubular portion (Figure 4A, element 200 shows a portion of it is tubular in shape).
claim 6, Cohen teaches the system, wherein the respective receivers (Figure 2H, element 106 shows the receiver) of the first bone anchor and the second bone anchor (Figure 2H shows both the first and second bone anchors) and wherein both the first bone anchor and the second bone anchor are configured to assume the locked configuration while the rod remains movable relative to the respective receiver (Figures 1 and 10 show that the bone anchors are locked while the rod is movable relative to the receivers).
Biedermann teaches the system wherein the respective receivers (Figure 16a, element 5  shows the receiver) of the first bone anchor and the second bone anchor (Figure 16a to 16c show the bone anchors) are both pivotable relative to their respective shanks (the ball joint shown in Figure 16a allows polyaxial movement making the receivers pivotable).
The combination of the Cohen reference with a portion of the Biedermann bone anchor is described in the prior rejection to claim 1.
Regarding claim 7, Cohen teaches the system, wherein the first coupling member (Figure 4A, elements 406 and 408 combine to make up the first coupling member) and the second coupling member (Figure 4A, elements 404 and 408 combine to make up the second coupling member) are connectable to the first bone anchor and the second bone anchor (Both of the bone anchors are shown in Figure 2H), respectively, while the rod (Figure 2H, element 104) is received by the respective receivers (Figure 2H, element 106 shows the receivers) of the first bone anchor and the second bone anchor (Figure 2H shows the bone anchors and Figure 4A shows the connection of the bone anchors and the coupling members and Figure 1 and 10 show the rod being received).
claim 8, Cohen teaches the system, wherein the first coupling member (Figure 4A, elements 406 and 408 combined make the second coupling member) is pivotable relative to the positioning member (Figure 4A, element 402 is the positioning member, Figure 5B shows pivoting of the first coupling member).
Regarding claim 9, Cohen teaches the system, wherein a pivot position of the at least one coupling member (Figure 4A, elements 406 and 408 combined make up the first coupling member) relative to the positioning member (Figure 4A, element 402 is the positioning member) can be fixed (Figure 5B, element 422 creates a way to fix the pivot position as described in section [0064]).
Regarding claim 10, Cohen teaches the system, wherein the at least one coupling member (Figure 4A, elements 406 and 408 combine to make up the first coupling member) comprises a coupling portion (Figure 4A, element 408) and an actuating mechanism (Figure 4A, elements 416 and 422) configured to actuate the pivoting of the coupling portion (Figure 5B shows actuation and pivoting, section [0064] stating control of angulation).
	Regarding claim 11, Cohen teaches the system, wherein the coupling portion (Figure 4A element 408) and the actuating mechanism (Figure 4A, elements 416 and 422) are arranged at opposite sides of the positioning member from one another (The top down view given in Figure 5A shows element 416 extending to one side of the positioning member 402 and the coupling portion 408 extending to the opposite side away from the positioning member).
	Regarding claim 12, Cohen teaches the system wherein at least one stop (As can be followed in Figure 5B, the first stop occurs when the leftmost end of the positioning member 402 reaches the leftmost end of the second coupling member defined by 414 as at this point 
	Regarding claim 13, Cohen teaches the system wherein two stops (As can be followed in Figure 5B, the first stop occurs when the leftmost end of the positioning member 402 reaches the leftmost end of the second coupling member defined by 414 as at this point pivoting in one direction would no longer be possible for the first coupling member, and the second stop occurs when the opposite happens and the rightmost portion of the second coupling member defined by 404 as can be seen in Figure 5A interacts with the first coupling members leftmost portion defined by 416 as can also be seen in Figure 5A causing pivoting to further be prevented in the other direction. These two stops create a range of pivot angles.) are provided for limiting the pivoting of the at least one coupling member to a range of pivot angles (Figure 5B shows the range of pivot angles).
	Regarding claim 14, Cohen teaches the system wherein a surface (Figure 5B, the top surface of the positioning member) of the positioning member (Figure 5B, element 402) defines an advancement structure (Figure 5B, element 402 contains ridges on the top surface) to facilitate an incremental movement (Figure 5B, ridge by ridge indicates incremental movement) of the first coupling member (Figure 5B, elements 406 and 408 make up the first coupling member) and the second coupling member (Figure 5B, elements 404 and 408 make up the 
	Regarding claim 15, Cohen teaches the system wherein the positioning member (Figure 5B, element 402) comprises a first end and a second end (the first end is the end closest to the first coupling member on the right and the second end opposite it), and wherein the incremental movement (slight movement along the advancement portion of the positioning member 402) of the first coupling member (Figure 4A, elements 406 and 408 combine to make up the first coupling member) and the second coupling member (Figure 4a, elements 404 and 408 combine to make up the second coupling member) relative to one another can be effected by actuating the positioning member from the first end or the second end (once the screws and towers are in place, by holding the second coupling member in place and then pushing on the second end, movement of the coupling members relative to each other would be achieved and therefore actuation at the second end would allow this movement).
	Regarding claim 16, Cohen teaches the system wherein in a first operating configuration (position where element 418 would be pressed down to engage the advancement structure of ridges on positioning member 402) the second coupling member (Figure 4A, elements 404 and 408 combine to make up the second coupling member) engages the advancement structure of the positioning member (Figure 5A, element 402 is the positioning member with the ridges on top as the advancement structure) to facilitate the incremental movement, and wherein in a second operating configuration (when the element 418 is up it allows for slidable movement alone the positioning member) the second coupling member is disengaged from the advancement structure to facilitate a slidable movement between the first coupling member 
	Regarding claim 17, Cohen teaches the system wherein the second coupling member (Figure 4A, elements 404 and 408 combine to make up the second coupling device) comprises an engagement device (Figure 5A, element 418 is a lock release control disposed on the second coupling member) configured to engage and disengage (section [0063] describes engagement with the advancement structure) the advancement structure (Figure 4A, element 402 has ridges defining the advancement structure) of the positioning member (Figure 4A, element 402 is the positioning member) to adjust the second coupling member between the first operating configuration (when element 418 is pressed down it is interacting with the advancement structure in a first configuration) and the second operating configuration (when element 418 is released it is not engaging the advancement structure allowing for free movement of the coupling members defining a second configuration).
	Regarding claim 22, Biedermann teaches the system wherein the receiver (Figure 16a, element 5 is the receiver) of the at least one bone anchor (Figure 16a shows a cross section of the bone anchor) comprises an expandable and compressible head receiving portion (Figures 16a through 16c show the expanded head portion shifting to the compressed head configuration which allows locking without compressing the rod) for receiving and pivotably holding a head (Figure 16a, element 3) formed at an end portion (Figure 16a, the proximal end of shank element 1) of the shank and a locking ring (Figure 16a, element 8) configured to 
	The above rejection uses Biedermann due to claim 22 relying on claim 1, which was previously rejected using 35 U.S.C. 103 by modifying Cohen to incorporate the inner workings of the bone anchor of Biedermann while maintaining its outer shape to be grasped by the extension towers of Cohen.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US Patent Application Publication 20080125788 A1) hereinafter referred to as Cohen and Biedermann et al (US Patent Application Publication 20180055545 A1) hereinafter referred to as Biedermann as applied to claim 1 above, and further in view of Nehls ( US Patent Application Publication 20060084844 A1) hereinafter referred to as Nehls.
Regarding claim 18, Cohen teaches the system wherein the instrument (Figure 4A shows the instrument being used).
Cohen and Biedermann fail to teach the instrument further comprising a first guide member that extends substantially parallel to the positioning member for guiding the movement between the second coupling member and the first coupling member along the longitudinal axis.
Nehls also teaches a similar instrument (Figure 3 shows the instrument in use) which performs a similar function in the same field of endeavor with its key functionality to compress or distract two arms, in this case regarding retraction of tissues near the spine.  Nehls teaches the instrument (Figure 4) further comprising a first guide member (Figure 4, element 34 is a first guide member) and a second guide member (Figure 4, element 32 shows the second guide 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Cohen to include the two guide members as taught by Nehls, as doing so would provide additional structural stability to the instrument.
	Regarding claim 19, Nehls teaches the first guide member (Figure 4, element 34) having a substantially smooth surface (Figure 4, element 34 has a smooth surface without and ridges or additional markings as can be seen in the figure).
	The motivation to modify Cohen is stated in the previous rejection and follows through to this dependent claim.
	Regarding claim 20, Nehls teaches the system wherein the instrument (Figure 4 shows the instrument) further comprises a second guide member (Figure 4, element 32 shows the second guide member) that extends substantially parallel to the first guide member (Figure 4 and 5 show the guide members parallel to one another).
	The motivation to modify Cohen is stated in the previous rejection and follows through to this dependent claim.
Regarding claim 21, Nehls teaches the system wherein the second guide member (Figure 4, element 32 is the second guide member) is located at a side of the positioning member (Figure 4, element 44 is the positioning member) opposite to a side on which the first 
The motivation to modify Cohen is stated in the previous rejection and follows through to this dependent claim.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US Patent Application Publication 20080125788 A1) hereinafter referred to as Cohen and further in view of Nehls (US Patent Application Publication 20060084844 A1) hereinafter referred to as Nehls.
Regarding claim 23, Cohen teaches an instrument (Figure 4A shows the instrument) for correcting a position of bones, bone parts, or vertebrae, the instrument comprising:
a positioning member (Figure 4A, element 402) having a longitudinal axis
a first coupling member (Figure 4A, elements 406 and 408 combine to make the first coupling member) with a first single coupling portion (Figure 4A, element 408 is the coupling portion) connectable to a first bone anchor (Figure 2H shows the bone anchor) for coupling the first bone anchor to the positioning member
a second coupling member (Figure 4A, elements 404 and 408 combine to make the second coupling member) with a second single coupling portion (Figure 4A, element 408 is the second coupling portion) connectable to a second bone anchor (Figure 2H shows the bone anchor) for coupling the second bone anchor to the positioning member,
wherein the second single coupling member and the first single coupling member are movable relative to one another along the longitudinal axis (Figure 5B shows the coupling member movement relative to each other)

Cohen fails to teach a first guide member and a second guide member arranged at opposite sides of the positioning member from one another, such that the first guide member, the second guide member, and the positioning member extend along a first plane
wherein at least one of the first coupling member or the second coupling member is configured to simultaneously contact the first guide member, the second guide member, and the positioning member.
Nehls also teaches an instrument (Figure 4) comprising:
a positioning member (Figure 4, element 44 is the positioning member) having a longitudinal axis
a first coupling member (Figure 4, element 36 is the first coupling member)
a second coupling member (Figure 4, element 38 is the second coupling member)
wherein the second coupling member and the first coupling member are movable relative to one another along the longitudinal axis (Figure 4 shows that the coupling members are movable relative to one another as is also stated in section [0030]).
Nehls teaches a first guide member (Figure 4, element 34) and a second guide member (Figure 4, element 32) arranged at opposite sides of the positioning member (Figure 4, element 44 is the positioning member) from one another (the guide members are placed on opposite sides of the positioning member), such that the first guide member, the second guide member, 
wherein at least one of the first coupling member (Figure 4, element 36 is the first coupling member) or the second coupling member (Figure 4, element 38 is the second coupling member) is configured to simultaneously contact the first guide member, the second guide member, and the positioning member (Figures 4 and 5 show both of the coupling members contacting the first guide member, the second guide member, and the positioning member all at once).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Cohen to include two guide bars as taught by Nehls, as doing so would provide additional structural stability to the instrument. 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US Patent Application Publication 20180271566 A1) hereinafter referred to as Fischer and further in view of Biedermann et al (US Patent Application Publication 20180055545 A1) hereinafter referred to as Biedermann.
Regarding claim 24, Fischer teaches a method for correcting a position of bones, bone parts, or vertebrae using a system (Shown in figure 4) comprising
a first bone anchor (Figure 1, element 14 shows the bone anchor) comprising a shank (Figure 2, element 16 shows the shank) for anchoring in bone and a receiver (Figure 2, element 22 shows the receiver) for receiving and connecting a rod (Figure 2, element 34 shows the rod) to the shank

and an instrument (Figure 4, element 72) comprising a positioning member (Figure 4, element 202 is the positioning member) having a longitudinal axis
a first coupling member (Figure 4, element 90 is the first coupling member) for coupling the positioning member to the first bone anchor (this connection is shown in Figure 5)
and a second coupling member (Figure 4, element 88 is the second coupling member) for coupling the positioning member to the second bone anchor (this connection is shown in Figure 5)
the method comprising: respectively inserting the first bone anchor and the second bone anchor into a bone or vertebra (this step is discussed as inserting the bone anchors first in section [0101] as screwing the bone screws into pedicles of the vertebrae)
pivoting and adjusting an angular position of the receiver relative to the shank for at least one of the first bone anchor or the second bone anchor (the bone screws are described in section [0063] as polyaxial, meaning pivoting and adjusting the receiver is possible and must be done before being locked into place)
coupling the first coupling member to the first bone anchor and coupling the second coupling member to the second bone anchor (Figure 4 shows the instrument attaching at the coupling members to the bone anchors)
and moving the first and the second coupling members relative to one another along the longitudinal axis (the instrument must first be attached as noted in the previous step and 
Fischer fails to teach locking the angular position of the receiver relative to the shank for the at least one bone anchor while the rod remains movable relative to the receiver.
Biedermann also teaches respectively inserting the first bone anchor and the second bone anchor into a bone or vertebra (as seen in Figure 16a, the anchors are inserted into bone of element 500 which means they must be placed before the steps shown in figures 16a-16c are done)
pivoting and adjusting an angular position of the receiver relative to the shank for at least one of the first bone anchor or the second bone anchor (the bone screws are shown as ball jointed, meaning pivoting and adjusting the receiver is possible and must be done before being locked into place).
Biedermann teaches locking the angular position of the receiver relative to the shank for the at least one bone anchor while the rod remains movable relative to the receiver (Section [0007] discusses the temporary locking of a receiving part with respect to the shank while still allowing the rod movement).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Fischer to include the inner locking mechanism without locking the rod as taught by Biedermann, as doing so is a simple substitution of one polyaxial bone anchor internal configuration for another while allowing for better adjustability due to the ability to move the rod.
claim 25, Fischer teaches the method further comprising inserting a rod (Figure 2, element 34) into the respective receivers (Figure 4, element 22) of the first bone anchor and the second bone anchor (Figure 1, element 14 shows the bone anchors) prior to coupling the first coupling member to the first bone anchor and coupling the second coupling member to the second bone anchor (Figure 4 of Fischer shows that the rod is already inserted and in place when the coupling members element 88 and 90 are attached to the extensions and therefore bone anchors).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY STIKLICKAS whose telephone number is (571)272-1794.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/E.S./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773